Citation Nr: 0517586	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 22, 2001, 
for additional compensation benefits for dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that assigned April 1, 2001, as the effective 
date for additional compensation benefits for dependents.  In 
an April 2002 rating decision, the RO assigned March 22, 
2001, as the effective date for the grant of additional 
compensation benefits for dependents.  In June 2003, the 
veteran and his spouse testified at a hearing before the 
undersigned.  In February 2004, the Board remanded the 
veteran's appeal for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran filed a claim for VA disability compensation 
in August 1988.  He reported being married with two children.

2.  By rating decision in May 1989, the veteran was granted 
service connection for Parkinson's disease and awarded a 30 
percent rating, effective from July 19, 1988.

3.  The veteran was advised of this decision by letter dated 
June 7, 1989, and notified of his potential entitlement to 
additional benefits for a dependent spouse and children if he 
provided certain evidence enumerated in the letter.

4.  The June 7, 1989, notice letter was addressed to the 
veteran's last address of record as it appeared on both his 
August 1988 VA Form 21-526, Veteran's Application for 
Compensation or Pension, and on the November 1988 VA 
examination report.  

5.  The veteran has not provided sufficient evidence to rebut 
the presumption of regularity in RO operations in June 1989.

6.  The veteran did not file a claim requesting that his 
dependents be added to his compensation award until March 22, 
2001.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 22, 2001, for payment of additional benefits for 
dependents are not met.  38 U.S.C.A. §§ 1115, 5103, 5103A, 
5107, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 3.31, 3.159, 
3.204, 3.400, 3.401 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In connection with the underlying claim of entitlement to 
service connection for Parkinson's disease, the RO provided 
the veteran with notice of his responsibilities in securing 
additional monetary compensation for dependents in a June 
1989 letter.  Thereafter, in a December 2004 letter, the 
Appeals Management Center provided the veteran with notice of 
the VCAA in regards to the earlier effective date claim.

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held that if a veteran raises a downstream 
issue that was not covered in the initial notice letter 
dealing with service connection, no further VCAA notice is 
required.  In light of that binding General Counsel decision, 
and the June 1989 and December 2004 letters, the duty to 
notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, after VA notified the veteran 
of the evidence needed to substantiate his claim, the veteran 
did not identify any relevant evidence.  However, the veteran 
and his wife, in June 2003, testified at a personal hearing, 
and filed letters from the United States Post Office in 
support of the claim.

The record shows that the appellant was advised of what 
evidence VA had requested, received, and/or not received in 
the statement of the case, and the supplemental statement of 
the case.  

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Earlier Effective Date Claim

The veteran and his wife testified in June 2003 that they did 
not receive notice of the June 1989 rating decision that 
granted service connection for Parkinson's disease and rated 
it as 30 percent disabling.  Specifically, they testified 
that the letter was not received because of their unique zip 
code, the similarity of their address to other addresses of 
nearby homes, and/or because it was destroyed in Postal 
Service automatic sorting machines.  The veteran argues that 
because the June 1989 notice included a request for 
submission of supporting documents with regard to dependents, 
the effective date for additional compensation benefits for 
claimant's dependents should date back to June 1989.

The Laws & Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.

As to compensation for dependents, additional compensation is 
payable to veterans with a combined disability evaluation of 
30 percent or more for their dependents.  38 U.S.C.A. § 1115.

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for that purpose shall 
be payable from the effective date of such rating, but only 
if such proof of dependents is received within one year from 
the date of such rating action. 38 U.S.C.A. § 5110(f); 
McColley v. West, 13 Vet. App. 553, 555-56 (2000) (award of 
dependency benefits not contingent on the "mailing" of the 
required evidence, but rather its "receipt" by VA); See 
also Montalvo v. Brown, 7 Vet. App. 312, 314 (1995) (to 
"furnish" constitutes something "more than mere mailing," 
and requires actual receipt).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
one year of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage, dissolution of 
a marriage, birth of a child, or death of a dependent for 
purposes of determining entitlement, provided the statement 
contains the date (month and year) and place of the marriage 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31.

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q).  

The United States Court of Veterans Appeals (Court) has held 
that in the absence of clear evidence to the contrary, the 
law presumes the regularity of the government's 
administrative processes.  Jones v. West, 12 Vet. App. 98, 
100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  The Court has also specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in VA operations.  Id.

The Facts

A review of the record shows that in a May 1989 rating 
decision, the RO granted service connection for Parkinson's 
disease and rated it as 30 percent disabling, effective from 
July 19, 1988.  

On June 7, 1989, the RO mailed the veteran notice of the May 
1989 rating decision.  The June 1989 notice letter was 
addressed to the veteran's last address of record as it 
appeared on both his August 1988 VA Form 21-526, Veteran's 
Application for Compensation or Pension, and on the November 
1988 VA examination report.  The June 1989 notice letter 
included a request for submission of supporting documents 
with regard to dependents.  At no time thereafter was the 
June 1989 notice letter returned to VA by the United States 
Post Office as undeliverable.   

Thereafter, VA received its next communication from the 
veteran pertaining to his dependents on March 22, 2001.  At 
that time, the veteran filed a VA Form 21-686c, Declaration 
of Status of Dependents.  In a March 2001 decision, the RO 
notified the veteran that, because it received notice of his 
dependents on March 22, 2001, they were granting increased 
monetary benefits effective from April 1, 2001.  38 C.F.R. 
§ 3.31.  In an April 2002 rating decision, the RO notified 
the veteran that it was assigning March 22, 2001, as the 
effective date for the grant of additional compensation 
benefits for dependents because this was the date of receipt 
of his new claim.

The Analysis

The Board will first address the veteran's claim that he did 
not receive the June 1989 notice letter.  In this regard, the 
veteran does not contend, and the record does not show, that 
he did not reside at the address used on the June 1989 notice 
letter.  Rather, the veteran argues that the June 1989 letter 
was lost or destroyed by the United States Post Office.  
Because he did not receive it, the veteran argues that he was 
not placed on notice that he had to file his dependent 
information with VA in order to receive additional 
compensation.  Hence, he argues that the effective date for 
his additional compensation should date back to 1989.  

The veteran, in June 2003, filed two letters from United 
States Post Office employees, including a Postmaster, in 
support of his allegations.  They reported, in very general 
terms, that mail is some times "misdelivered to another 
address, or destroyed in automated equipment " and not 
delivered. 

The Board finds that the June 2003 submissions from the Post 
Office are insufficient to rebut the presumption of 
regularity.  In this regard, the June 2003 statement on 
Postal Form D-13 states that the letter "could have been" 
misdelivered or destroyed.  Such a statement is not probative 
evidence.  Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may 
or may not" language by physician is too speculative).  
Further, the typed June 2003 communication simply discusses 
the fact that occasionally letters are jammed and destroyed 
in equipment.  It fails to address what actually happened, or 
even what most likely happened to the 1989 VA correspondence.  
Hence, these letters are insufficient to rebut the 
presumption of regularity.

Likewise, because nothing in the record shows that the June 
1989 notice letter was not mailed by the RO or that it was 
actually destroyed and/or lost by the United States Postal 
Service, the Board finds the veteran and his wife's testimony 
is insufficient to rebut the presumption of regularity in RO 
operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998).  

Accordingly, the Board finds that the June 2003 submissions 
and personal hearing testimony do not rebut the presumption 
of regularity of actions of government officials.  Therefore, 
it must be presumed that the RO mailed the June 1989 notice 
letter to the veteran, that the letter was delivered, and the 
veteran was placed on notice of the need to file with the RO 
his dependent information in order to receive additional 
compensation.

Give the fact that the veteran is charged with knowing that 
he had to provide the RO with his dependent information to 
receive additional compensation, the Board will look to see 
when, following June 1989, the RO first received notice from 
him of his dependents.  38 U.S.C.A. § 5110(f); 38 C.F.R. 
§ 3.401; McColley v. West, 13 Vet. App. 553, 555-56 (2000).  

In this regard, the first time that the RO received any 
communication from the veteran following the May 1989 rating 
decision was on March 22, 2001.  At that time, the veteran 
filed with the RO a VA Form 21-686c, Declaration of Status of 
Dependents.  

Therefore, because the Declaration of Status of Dependents 
was received by the RO more then one year after the May 1989 
rating decision, the effective date for the grant of 
additional compensation benefits for dependents can be no 
earlier then the first day of the calendar month following 
the month in which the award became date that the RO received 
this notice - March 22, 2001.  38 C.F.R. § 3.401(b).  
Accordingly, the claim for an earlier effective date must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to March 22, 2001, for the grant of 
additional compensation benefits for dependents, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


